CaSe 1-19-42769-nh| -DOC 3 Filed 05/03/19 Entered 05/03/19 17212:54

UNITED STA'I`ES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YGRK
Www.nyeb.uscourts.gov

STATEMENT PURSUAN'I` TO LOCAL
BANKRUPTCY RULE 1073-2(b)

I)EBTOR(S): Virginia True Corporafion CASE No.:1942769

Pursuant to Local Bankruptcy Rule 1073-2(b), the debtor (or any other petitioner} hereby makes the following disclosure concerning

Related Cases, to the petitioner’s best knowledge information and belie€:

[NO’I`E: Cases shall be deemed “Related Cases” for purposes B.D,N.Y LBR 1973~1 and E.D.N.Y LBR 1073~2 if the earlier case was pending at
any time within eight years before the filing of the new petition, and tile debtors in such cases (i) are the same; (ii) are spouses or ex~spouses; (iii)
are affiliates, as defined in ll U.S.C. § 101(2); (iv) are general partners in the same partnership; (v) are a partnership and one more of its general
partners ; (vi) are partnerships which share one or more common general parmers; or (vii) have, or within 180 days of the commencement of either
of the Relatecl Cases had, an interest in property that was or is included in the property of another estate under 11 U.S.C. § 541(a).]

€l
ij

NO RELA'I`E¥) CASE IS PENI)ING OR HAS BEEN PENDING AT ANY TZME.
THE FOLLOWING RELATED CASE(S) IS PENI)ING OR HAS BEEN §’ENDING:

CASE NO.: JUDGE: DISTRICT/DIVISION:

 

CASE PENDING: (YESMO): [[]”close¢if Date of Closing:

 

CURREN'I` S'I'ATUS OF RELATEI) CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.

MANNER IN WI~IICH CASES ARE RELATED: (Refer to NOTE above):

 

SCIIEDULE A/B: ?ROPER'I`Y "OFFICIAL FORM IE]GA[B - INDIVIDUAL” PART 1 (REAL PROPERTY):
REAL PROPER'I`Y AS LIS'£`BD IN DBBTOR’S SCHEDULE “A/B - PART l” WHICH WAS ALSO LISTED IN SCHEDULE “AJ'B” OF
RELATED CASES:

 

SCHEDULE AIB: ASSETS - REAL PROPERTY "OFFICIAL FORM ZDGAIB ~ NON-INBIVIDUAL” PART 9 (REAL
PROPERTY): REAL PROPBRTY AS LISTED IN I)EBTOR’S SCHEDULE “A/B - PART 9” WHICH WAS ALSO LIS'I`ED IN
SCHEDULE “AfB” OF RELATED CASES:

 

CASE NO.: JUDGE: DISTRICT/DIVISION:
CASE PENDING: {YES/NO): IKclosed} Bate of Closing:

 

CURRENT S'I`A'I`US OF RELATED CASE:

 

(f)ischargedfawaiting discharge couf`u':ned, dismissed, etc.

MANNER IN WHICH CASES ARE RELA'I`ED: (Refer to NOTE above):

 

scHEDULE A/B: PROPERTY "orFlcrAL FORM rosa/3 - INI)IVB)U ” PART 1 (REAL PROPERTY);
REAL PaoPsarY AS LISTBD I;N DEBToR’s SCHEDULE “A/B - PART ;'= WHICH WAs ALso LISTED IN serranan “”A/B op
RELATED cases h

 

SCHEDULE AJB: ASSE'I`S - REAL PROPER'I`Y "OFFICIAL FORM 206AfB - NON-INDIV{DU ” PART 9 (REAL PRGPERTY):
REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B ~ PAR".{` 9” WHICI'I WAS ALSO LISTED IN SCHEDULE “A/B” OF
RELATED CASES:

 

 

CaSe 1-19-42769-nh| DOC 3 Filed 05/03/19 Entered 05/03/19 17212254

 

 

[OVER}
I)ISCLOSURE OF RELA'I`ED CASES (cont’d)
CASE NO.: .¥UDGE: DIS’I'RICT/DIVISION:
CASE PENI)ING: (YES/NO): _ [1]r closed] Date of Closiug:

 

CURRENT STATUS OF RELA'I`ED C‘ASE:

 

(I)ischarged/ awaiting discharge, confirmed, dismissed, etc.

MANNER IN WHICH CASES ARE RELATED: (Refer to NOTE above):

 

SCHEDULE AJB: PROPERTY "OFFICIAL FORM IOGA)'B ‘~ INDIVIDU ” PART 1 (REAL PROPERTY]:
REAL PROPERTY AS LISTED IN DEBTOR’S SCHBDULE "AfB ~»» PA.RT 1” WHICH WAS ALSO LISTED l'N SCHEDULE “AfB” OF

RELATED CASES:

 

SCI-IEDULE A!B: ASSE'I`S - REAL PROPER'YY "OFFICIAL FORM ZOEA/B - NON~INDIVIDUAL” PART 9 (REAL
PROPER'I'Y): REAL PROPER'£`Y AS LISTED IN DEBTOR’S SCHEDULE “A/B - PART 9” WHICH WAS ALSO LISTED IN
SCHEDULE “A/B” OF R_ELATBD CASES:

 

NOTE: Pursuant to 11 U.S.C. § 109(g), certain individuals who have had prior cases dismissed within the preceding 180 days may not
be eligible to be debtors. Such an individual will be required to file a statement in support of his/her eligibility to tile.

TO BE COMPLETED BY DEBTOR/PETITIONER’S ATTORNEY, AS APPLICABLE:

I am admitted to practice in the Eastern District of New Yori< (Y/N}: Y

CERTIFICATION (to be signed by pro-se debtor/petitioner or debtor/petitioner’s attorney, as applieable):

I certify under penalty of perjury that the within bankruptcy case is not related to any case pending or pending at any time, except as
indicated elsewhere on this form.

 

Signature of Debtor’s Attorney Signature of Pro-se Debtor/Petitioner

 

Mailing Address of Dehtor/Petitioner

 

City, State, Zip Code

 

Ema'il Address

 

Area Code and Telephone Numl)er

Fai}ure to fully and truthfully provide ali information required by the E.I).N.Y LBR 1873-2 Statement may subject the debtor or any
other petitioner and their attorney to appropriate sanctions, including without limitation conversion, the appointment of a trustee or
the dismissal of the case with pre§udiee.

NO'I`E: Any change in address must be reported to the Court immediately IN WRITING. Dismissal of your petition may otherwise
result

 

